UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


         -v-
                                                     CRIMINAL ACTIONA NO.: 19 Cr. 116 (KMW)
REINALDO ROMAN,
                                                             TELEPHONE CONFERENCE
                             Defendant.
                                                               SCHEDULING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Tuesday, March 31, 2020 at 12:00 pm on the

Court’s conference line. The parties, including Mr. Roman, are directed to call: (866) 390-1828;

access code: 380-9799, at the scheduled time.


Dated:         New York, New York
               March 30, 2020

                                                   SO ORDERED
